Citation Nr: 0902641	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  08-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date, earlier than 
September 24, 2004, for additional compensation for spouse 
for accrued purposes.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to January 
1976.  He died in November 2006.  The appellant is his 
surviving spouse.

This claim is on appeal from a decision of February 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran married the appellant on January [redacted], 1953.

2.  In August 1997, the veteran was awarded a temporary total 
rating followed by a 100 percent evaluation for 
cardiovascular disease.  Effective October 1, 1997, a 60 
percent evaluation was assigned.

3.  In an August 1997 letter the RO informed the veteran he 
was being paid as a single veteran with no dependents and 
that in order to receive additional benefits for any 
dependent, he must first file VA Form 21-686c.  A copy of the 
form was enclosed with the letter.  

3.  The veteran submitted a claim for the addition of his 
spouse as a dependent on September 28, 2004.

4.  The first day of the month following the date the written 
claim for additional compensation benefits based on a 
dependent spouse was received is October 1, 2004.


CONCLUSION OF LAW

An effective date prior to September 28, 2004, with the date 
of commencement of payment on October 1, 2004, for additional 
compensation benefits because of the veteran's dependent 
spouse, for accrued benefit purposes, is not warranted.  38 
U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.31, 
3.204, 3.216, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004. The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis

At the time of the veteran's death, he had a pending appeal 
as to the effective date of entitlement to additional 
compensation for his dependent wife.  In an October 2004 
letter, the RO informed the veteran that his spouse had been 
added as a dependent, and his compensation pay would be 
increased effective October 1, 2004.  On January 31 2005, the 
RO received the veteran's notice of disagreement with the 
effective date assigned for the addition of his wife as his 
dependent spouse.  He died in November 2006 while his appeal 
was still pending.  

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2007).  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

In this case, the veteran died in November 2006, and the 
appellant filed her claim in December 2006.  Thus, a timely 
claim for an earlier effective date for an additional 
dependent for the purposes of accrued benefits has been 
submitted.

Initially, the Board notes that while the notification letter 
of October 2004 notes that the effective date of the 
additional payment is October 1, 2004, in other documents, 
specifically the Statements of the Case of October 2005 and 
December 2007 the RO stated the effective date of the award 
of additional compensation is September 28, 2004, the date of 
the receipt of the claim.  The Board will therefore conduct 
the analysis below considering September 28, 2004 as the day 
of the award, and October 1, 2004 as the day of commencement 
of payment of the award.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected disability rating may be entitled 
to additional compensation for a spouse, dependent parents, 
or unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the veteran's 
award.  38 C.F.R. § 3.401(b).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

A 21-526e was received in 1976.  The veteran established that 
he was married to "E" in 1953 and that each had been 
married one time.

In an August 1996 rating decision the veteran's disability 
rating was increased from 20 percent.  He was awarded a 
temporary total rating and then a 100 percent evaluation 
effective August 5, 1996, and thereafter to 60 percent 
effective October 1, 1997.  Therefore, August 5, 1996 is when 
his disability rating was potentially eligible for additional 
compensation for a dependent.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  The RO needed to receive the veteran's 
information regarding his dependents within one year of the 
August 1997 rating decision to assign an effective date of 
August 5, 1996, for the addition of the veteran's spouse as a 
dependent.

A notice letter dated in August 1997 informed the veteran 
that he was being paid as a single veteran with no 
dependents.  The RO told him that in order to pay additional 
benefits for any dependents he may have he needed to fill out 
VA Form 21-686c, which was enclosed with the notice letter.

In a VA-Form 21-4138 of September 1997 the veteran requested 
individual unemployability for his service connected 
hypertension.  He made no mention of his wife or any requests 
for additional compensation based on his wife.  The RO 
granted individual unemployabiltiy in a rating decision of 
July 1998.  In a letter of July 1998 the RO informed the 
veteran of the grant of individual unemployability and let 
him know he was being paid as a single veteran with no 
dependents.  On September 28, 2004, the RO received a 
completed copy of VA Form 21-686c.  

In a VA Form 9 of October 2005 the veteran argued that he 
should receive retroactive pay for additional benefits for 
his spouse as of August 1996, the date of entitlement to 100 
percent disability rating as he had informed the VA of his 
marriage with his initial claim in February 1976 and he had 
not informed the VA his dependent status had changed.  

A review of the claims file shows the RO did not receive a 
claim, application or complete up to date information to add 
the veteran's spouse as a dependent until September 28, 2004.

Initially, the Board notes first that the effective date for 
the award of additional compensation cannot be the date of 
the veteran's marriage in 1953 or the date dependency arose, 
which also would have been the date of his marriage, because 
he did not have a disability rating in effect at that time in 
excess of 30 percent, and therefore, he was not entitled to 
additional compensation for dependents at that time.  38 
C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

Moreover, the Board notes that at the time of the initial 
grant of service connection in 1976, the veteran's disability 
rating was 20 percent which did not entitle him to additional 
compensation for dependents.  

The veteran became potentially entitled to additional 
compensation for dependents on August 5, 1996.  38 C.F.R. § 
3.4(b)(2).  While the RO asked the veteran to submit 
additional information in response to the August 1997 notice 
letter, the RO did not receive such information within a 
year.  Thus, even though August 5, 1996, is the effective 
date of the qualifying disability rating under 38 C.F.R. § 
3.401(b)(3), the RO did not receive from the veteran, within 
a year of notification of the rating action awarding the 100 
percent temporary rating, certain information which the RO 
needed in order to award him the additional compensation.  

The Board acknowledges that the veteran submitted a copy of 
his marriage certificate with his initial claim of February 
1976.  Moreover, the Board acknowledges that private medical 
treatment records of August 1996 note the appellant as the 
veteran's kin.  However, the RO had no verification that his 
marriage was still ongoing in 1997 when the disability rating 
increase was granted.  In addition, VA did not have the 
necessary information required for payment, the appellant's 
social security number.  The RO informed the veteran he could 
get paid additional benefits for any dependents he may have 
and requested that he fill out VA Form 21-686c to provide the 
necessary information for the additional payments.  The 
veteran did not do so until September 28, 2004.

The Board notes that one of the essential pieces of 
information required for payment of additional compensation 
based on dependents was not provided until September 28, 
2004.  Namely, the appellant's social security number.  
Indeed, 38 C.F.R. §§ 3.204 and 3.216 require that the social 
security number of the dependent be provided in order for 
additional compensation to be paid.  Nothing in the records 
prior to September 28, 2004 provides the appellant's social 
security number.  

Regarding the three possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was September 28, 2004.  38 C.F.R. § 3.401(b)(1)(ii).  The 
date that dependency arose was January 3, 1953, i.e., the 
date that the veteran married the appellant.  38 C.F.R. § 
3.401(b)(2).  The effective date when the veteran's combined 
rating was increased to at least 30 percent was August 5, 
1996.  38 C.F.R. § 3.401(b)(3).
 
Here, the correct effective date was September 28, 2004.  
Pursuant to 38 C.F.R. § 3.31, the date of the commencement of 
payment of the veteran's award for additional compensation 
for his wife as a dependent was the start of the month after 
the effective date, or, in this case, October 1, 2004.  38 
C.F.R. § 3.401(b)(4).

Here, VA was presented with either an incomplete application 
or an application that was not in the form prescribed by the 
Secretary.  VA recognized the potential for additional 
benefits and forwarded the appropriate form to the veteran.  
The veteran was informed of the need to submit additional 
evidence (complete the form) and the time within which he 
needed to submit the form.  He was specifically informed that 
he was being paid as a single veteran.  The veteran did not 
submit the form with the requested evidence within one year 
of the request.

Whether the case is viewed as an incomplete application, an 
abandonment or a failure to submit an application in the form 
prescribed by the Secretary, the result is the same.  See 
Fleshman v. West, 138 F.3d 1429 (1998).  VA had inadequate 
information upon which to make a decision other than to award 
payment as a single veteran and the veteran failed to respond 
in a timely manner.

Thus, the evidence is against an effective date prior to 
September 28, 2004, and a date of payment commencing on 
October 1, 2004, for an award of additional compensation 
benefits based on a dependent spouse.  Accordingly, for the 
reasons and bases discussed above, the appellant's appeal 
must be denied on the basis of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is also another reason for denying the benefit sought 
on appeal.  When compensation was awarded in 1976, additional 
compensation for dependents was implicitly denied.  As such, 
the veteran was under an obligation to file a claim for 
benefits at a later date.  He did not file such claim until 
September 2004.


ORDER

An effective date prior September 28, 2004, with payment on 
October 1, 2004, for additional compensation benefits based 
on a dependent spouse, for the purpose of accrued benefits, 
is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


